14‐1625‐cr 
United States v. Cosme  
                                    
                                In the 
                   United States Court of Appeals 
                       For the Second Circuit 
                              ________ 
                                   
                        AUGUST TERM, 2014 
                                   
                    ARGUED: OCTOBER 24, 2014  
                     DECIDED: AUGUST 10, 2015 
                                   
                           No. 14‐1625‐cr 
                                   
                    UNITED STATES OF AMERICA, 
                              Appellee, 
                          
                                 v. 
                                   
        WILLIAM R. COSME, also known as William R. Cosmo, 
                        Defendant‐Appellant. 
                              ________ 
                                   
            Appeal from the United States District Court 
              for the Southern District of New York. 
               No. 13‐cr‐43 – Harold Baer, Jr., Judge. 
                              ________ 
                                   
Before: WALKER, CABRANES, and CARNEY, Circuit Judges. 
                              ________ 
      William R. Cosme challenges the government’s restraint of his 

property  during  his  prosecution  on  charges  of  wire  fraud.  Upon 

Cosme’s arrest in 2012, the government seized several of his assets, 

including  his  cars  and  two  bank  accounts.  In  August  2013,  the 
                                                            No. 14‐1625‐cr  

district  court  issued  an  order  allowing  the  government  to  hold  the 

seized property until the conclusion of its criminal case. Cosme then 

unsuccessfully  moved  to  vacate  the  order  on  the  basis  that  it 

violated  his  Fourth  Amendment  rights  because  the  government 

seized  his  assets  without  seeking  a  warrant.  In  addition,  Cosme 

argues  on  appeal  that  there  has  been  no  judicial  finding  as  to 

whether  probable  cause  supports  the  forfeitability  of  the  seized 

assets.  We  find  merit  in  both  arguments  and  hereby  hold  that 

exigent  circumstances  do  not  support  the  government’s  indefinite 

seizure in the absence of a warrant.  We remand for the district court 

to  determine  whether  probable  cause  supports  the  forfeitability  of 

Cosme’s assets. Accordingly, we VACATE the district court’s denial 

of  Cosme’s  motion  to  vacate  the  August  6,  2013  order  and 

REMAND for further proceedings consistent with this opinion.  

                                ________ 
                                      
                    JEFFREY  E.  ALBERTS,  Pryor  Cashman  LLP,  New 
                    York, NY, for Defendant‐Appellant. 
                     
                    MARTIN  S.  BELL  (Sarah  E.  Paul  and  Brian  A. 
                    Jacobs,  on  the  brief),  Assistant  United  States 
                    Attorneys,  for  Preet  Bharara,  United  States 
                    Attorney  for  the  Southern  District  of  New  York, 
                    New York, NY, for Appellee. 
                                ________ 
 


                                     2 
                                                            No. 14‐1625‐cr  

JOHN M. WALKER, JR., Circuit Judge: 

      William R. Cosme challenges the government’s restraint of his 

property  during  his  prosecution  on  charges  of  wire  fraud.  Upon 

arresting Cosme in 2012, the government seized several of his assets, 

including  his  cars  and  two  bank  accounts.  In  August  2013,  the 

district  court  issued  an  order  allowing  the  government  to  hold  the 

seized property until the conclusion of its criminal case. Cosme then 

unsuccessfully  moved  to  vacate  the  order  on  the  basis  that  it 

violated  his  Fourth  Amendment  rights  because  the  government 

seized  his  assets  without  seeking  a  warrant.  In  addition,  Cosme 

argues  on  appeal  that  there  has  been  no  judicial  finding  as  to 

whether  probable  cause  supports  the  forfeitability  of  the  seized 

assets.  We  find  merit  in  both  arguments  and  hereby  hold  that 

exigent  circumstances  do  not  support  the  government’s  indefinite 

seizure in the absence of a warrant.  We remand for the district court 

to  determine  whether  probable  cause  supports  the  forfeitability  of 

Cosme’s assets. Accordingly, we VACATE the district court’s denial 

of  Cosme’s  motion  to  vacate  the  August  6,  2013  order  and 

REMAND for further proceedings consistent with this opinion.  

                                           

                                           

                                           

                                     3 
                                                                 No. 14‐1625‐cr  

                                  BACKGROUND  

Cosme’s Arrest 

       Cosme was arrested on December 19, 2012 on charges of wire 

fraud.  According  to  the  criminal  complaint  supporting  the  arrest, 

Cosme defrauded an international school in Korea of approximately 

$5.5  million.  The  complaint  alleges  that  Cosme  represented  that  he 

would  invest  the  school’s  money  but  instead  used  the  money  to 

enrich himself.  

       On  the  day  of  Cosme’s  arrest,  the  government  seized  several 

of  his  assets,  including  a  Cadillac  that  was  parked  in  plain  view  in 

his  driveway,  and  a  Lamborghini  and  a  Ferrari  in  his  garage  that 

were  discovered  during  a  protective  sweep.  During  an  inventory 

search  of  the  cars,  officers  found  and  seized  a  bag  containing 

$634,894 in currency.  

       That same day, the government delivered letters to Scottrade 

and  Sterling  National  Bank  requesting  that  they  freeze  Cosme’s 

accounts  (the  “bank  accounts”),  believed  to  contain  proceeds  of 

unlawful  activity,  pursuant  to  civil  forfeiture  provisions  18  U.S.C. 

§§ 981(a)(1)(A),  981(a)(1)(C),  and  981(b)(2)(B)(ii).  In  its  letters  to  the 

financial  institutions,  the  government  stated  that  it  had  “probable 

cause  to  believe  that  the  .  .  .  property  is  subject  to  seizure  and 

forfeiture.”  App’x  161.  The  letters  also  stated  that  the  government 

                                        4 
                                                             No. 14‐1625‐cr  

was  “in  the  process  of  obtaining  a  seizure  warrant”  from  the  court 

for  the  accounts  but  that  “exigent  circumstances  require  that  the 

Subject  Property  be  frozen  immediately  to  prevent  it  from  being 

dissipated.”  App’x  161.  The  government  cited  United  States  v. 

Daccarett, 6 F.3d 37 (2d Cir. 1993), and 18 U.S.C. § 981(b)(2)(B)(ii) in 

support  of  this  last  statement  and  noted  that,  upon  the  warrant’s 

issuance,  a  copy  of  the  warrant  would  be  provided  to  the  letters’ 

recipients.  The  government  never  sought  a  warrant  for  the  seized 

property.   

       On January 17, 2013, Cosme was indicted in the District Court 

for  the  Southern  District  of  New  York.  The  indictment  alleged  that 

the international school had transferred $5.5 million to Cosme upon 

his promise to invest it. Instead, the indictment alleged, Cosme spent 

the  money  on  himself  and  otherwise  misappropriated  it.  The 

indictment  listed  a  series  of  purchases  made  by  Cosme  using  the 

money,  including  a  Cadillac  Escalade,  a  Lamborghini  Gallardo,  a 

Nissan  Juke,  and  a  Ferrari  458.  In  a  section  entitled  “Forfeiture 

Allegation,”  the  indictment  stated  that  Cosme  “shall  forfeit”  the 

listed property, which included, in addition to the four automobiles, 

funds  held  by  Scottrade,  Inc.,  Sterling  National  Bank,  Chase 

Investment  Services,  and  JP  Morgan  Chase  banks,  as  well  as  the 

seized $634,894 in currency. App’x 34‐35. In its brief on appeal, the 

                                      5 
                                                                No. 14‐1625‐cr  

government  acknowledges  for  the  first  time  that  the  indictment’s 

forfeiture  allegations  were  “merely  notice  provisions  that  were  not 

subject  to  a  grand  jury  vote.”  Appellee  Br.  39.  On  July  5,  2013,  the 

government filed a Bill of Particulars that listed the same property as 

subject to forfeiture.  

The August 6, 2013 Order and the Stipulations 

       In  July  2013,  the  government  moved  ex  parte  for  a  pretrial 

restraining order applicable to the seized assets. At a conference on 

August 6, 2013 before the district court (Harold Baer, Jr., Judge), the 

parties discussed the proposed order, which Cosme and his attorney 

had not seen prior to the conference. The district court reviewed the 

property  seized  and  attempted  to  determine  its  value.  After 

describing  it  on  the  record,  the  district  court  signed  the  pretrial 

restraining  order  and  provided  a  copy  to  Cosme,  who  offered  no 

objections  to  its  entry.  By  its  terms,  the  August  6,  2013  restraining 

order permitted the government to “maintain custody” of the seized 

assets “through the conclusion of the pending criminal case.” App’x 

165‐66.  As  the  government  was  by  then  seeking  only  criminal 

forfeiture,  the  order  relied  on  21  U.S.C.  §  853,  a  criminal  forfeiture 

statute, for its authority and stated that the property was “already in 

the  lawful  custody  of  the  Government.”  App’x  72.  The  order  also 



                                        6 
                                                               No. 14‐1625‐cr  

cited  18  U.S.C.  §  983(a)(3)(B)(ii)(II)  to  preserve  the  government’s 

ability to later pursue civil forfeiture. 

       At the same conference, Cosme’s attorney asked to be relieved 

because  of  the  conflict  between  his  position  as  a  court‐appointed 

lawyer  and  Cosme’s  potential  Monsanto  hearing,  the  purpose  of 

which would be to obtain the release of seized funds in order to hire 

a replacement lawyer.  

       On September 18, 2013, the parties appeared again before the 

district  court  to  discuss  a  stipulation  (the  “First  Stipulation”),  in 

which  the  government  agreed  to  release  the  seized  currency  in  the 

amount  of  $634,894  to  enable  Cosme  to  fund  his  defense.  In 

exchange,  Cosme  promised  that  “he  [would]  have  access  to 

sufficient  unrestrained  assets  to  fund  his  defense  throughout  the 

course  of  the  [criminal]  case,  and  that,  as  a  result,  he  [would]  not 

seek  a  Monsanto  hearing  in  this  case  with  respect  to  any  restrained 

accounts,  currency,  or  property,  including  but  not  limited  to  the 

Accounts,  Currency,  and  Property  listed  in  the  Bill  of  Particulars.” 

App’x  92.  He  further  agreed  “not  to  raise  on  appeal  any  denial  by 

the Court of a Monsanto hearing.” Id. At the conference, the district 

judge confirmed that Cosme understood the terms of the stipulation. 

He told Cosme that he was waiving the right to “come back and ask 

for  more  money,”  App’x  79,  and  Cosme  acknowledged  that  “the 

                                       7 
                                                             No. 14‐1625‐cr  

stipulation  does  waive  some  due  process”  and  includes  “other 

waivers  which  [he]  accepted,”  App’x  77‐78.    The  district  court 

signed the First Stipulation on September 25, 2013, and the following 

day, Cosme’s sixth lawyer, Maurice Sercarz, entered an appearance. 

       On  January  8,  2014,  Cosme  entered  into  another  stipulation 

(the  “Second  Stipulation”),  in  which  the  government  agreed  that 

$407,000  held  in  an  escrow  account  by  attorney  Sercarz  could  be 

released  to  a  new  attorney,  David  Touger,  who,  with  the  court’s 

approval,  relieved  attorney  Sercarz.  Cosme  confirmed  with 

reference  to  these  funds  that  he  had  “access  to  sufficient 

unrestrained assets to fund his defense,” and he again agreed “not to 

raise on appeal any denial by the Court of a Monsanto hearing in this 

case.” App’x 97. 

       A  few  weeks  later,  on  January  23,  2014,  attorney  Steven 

Kessler (Cosme’s eighth lawyer) filed a notice of appearance.  

Cosme’s Motion to Vacate the August 6, 2013 Order 

       On February 14, 2014, Cosme moved to vacate or modify the 

district  court’s  August  6,  2013  order.  Cosme  argued,  inter  alia:  (1) 

that  the  seizure  of  his  assets  was  unlawful  pursuant  to  the  Fourth 

Amendment  because  the  government  had  not  obtained  a  warrant 

and  exigent  circumstances  did  not  justify  the  seizure;  (2)  that  the 

order  violated  his  Fifth  Amendment  rights  to  due  process  because 

                                      8 
                                                            No. 14‐1625‐cr  

the  government’s  application  was  ex  parte;  and  (3)  that  the  order 

violated  his  Sixth  Amendment  rights  because  he  did  not  have 

enough money to retain his counsel of choice.  

      On March 27, 2014, the district judge informed the parties at a 

conference  that  he  intended  to  deny  Cosme’s  motion  but  that  he 

would  “permit  a  Monsanto  hearing”  in  the  “interest  of  justice”  if 

Cosme  requested  one.  App’x  213.  The  next  day,  the  district  court 

denied Cosme’s motion to vacate the order with respect to all of the 

seized assets except the bank accounts, which might be subject to a 

Monsanto  hearing.  On  March  31,  2014,  Cosme  informed  the  district 

court that he “intends to seek a Monsanto hearing.” App’x 242. 

      On April 21, 2014, the district court issued an opinion denying 

without  a  hearing  Cosme’s  motion  to  vacate  the  August  6,  2013 

order  of  seizure.  The  district  court  stated  that  “[t]he  Government 

made  a  sufficient  showing  of  probable  cause  by  virtue  of  the 

Indictment, which included the forfeiture allegation,” citing Kaley v. 

United States, 134 S. Ct. 1090, 1098 (2014), in support. App’x 250. The 

district  court’s  opinion  also  denied  Cosme’s  request  for  a  Monsanto 

hearing on the basis that Cosme waived that right “both in writing 

and orally,” App’x 253, and that Cosme failed to show that he did 

 



                                     9 
                                                              No. 14‐1625‐cr  

not have sufficient alternative assets to fund his defense as required 

by United States v. Bonventre, 720 F.3d 126, 131 (2d Cir. 2013).  

       Cosme filed a timely notice of appeal.  

                               DISCUSSION 

I.     Waiver 

       As  a  threshold  matter,  the  government  argues  that  Cosme 

waived his right to appeal the restraints on his property by failing to 

object during the August 6, 2013 conference and by entering into the 

two stipulations.  

       A  waiver  requires  the  “intentional  relinquishment  or 

abandonment of a known right.” United States v. Olano, 507 U.S. 725, 

733 (1993) (quoting Johnson v. Zerbst, 304 U.S. 458, 464 (1938)).  As a 

corollary, if a “party consciously refrains from objecting as a tactical 

matter, then that action constitutes a true ‘waiver,’ which will negate 

even  plain  error  review.”  United  States  v.  Yu‐Leung,  51  F.3d  1116, 

1122 (2d Cir. 1995). 

       Cosme’s  conduct  at  the  August  6,  2013  conference  does  not 

reveal  intentional  waiver  of  all  rights  to  appeal  the  pretrial 

restraining  order.  In  that  conference,  Cosme  challenged  the 

restraints  on  his  property  by  raising  objections  to  the  seizures.  He 

protested,  for  example,  that  the  seized  assets  “far  exceed”  the  theft 

amount  alleged,  App’x  56,  and  argued  that  the  “[t]he  burden  is  on 

                                      10 
                                                              No. 14‐1625‐cr  

[the Government], right, of proving the money is tainted,” App’x 62. 

He  also  timely  sought  to  vacate  the  order  before  the  district  court. 

Cf. Olano, 507 U.S. at 731 (noting that a right is forfeited through the 

failure to timely object in the district court).  

       The  stipulations  present  a  closer  question.  However,  we  do 

not  read  them  as  waiving  the  Fourth  and  Fifth  Amendment  claims 

that Cosme brings here. In the First Stipulation, Cosme agreed that 

“he will not seek a Monsanto hearing in this case with respect to any 

restrained accounts, currency, or property, including but not limited 

to  the  Accounts,  Currency,  and  Property  listed  in  the  Bill  of 

Particulars.”  App’x  92.  He  also  agreed  “not  to  raise  on  appeal  any 

denial  by  the  Court  of  a  Monsanto  hearing  in  this  case.”  Id.  The 

relevant language of the Second Stipulation exactly mirrored that of 

the First. App’x 97. 

       Both  stipulations  were  narrowly  phrased  and  specifically 

addressed  only  Cosme’s  right  to  a  Monsanto  hearing.  Both 

stipulations  were  intended,  by  their  terms,  to  cover  only  Cosme’s 

Sixth Amendment‐protected “access to sufficient unrestrained assets 

to  fund  his  defense.”  App’x  92,  97.  Neither  stipulation  referenced 

Cosme’s Fourth or Fifth Amendment rights. Thus we conclude that 

these  stipulations  did  not  effect  a  waiver  of  the  Fourth  and  Fifth 

Amendment claims that Cosme now asserts.  

                                      11 
                                                                 No. 14‐1625‐cr  

       A  Monsanto  hearing  vindicates  a  defendant’s  Sixth 

Amendment  right  to  counsel  by  testing  in  an  adversary  hearing 

whether  seized  assets  are  properly  forfeitable  in  circumstances 

where  the  defendant  has  insufficient  assets  from  which  to  fund  his 

defense. United States v. Monsanto, 924 F.2d 1186, 1203 (2d Cir. 1991) 

(en  banc)  (defining  the  required  process  as  “an  adversary,  post‐

restraint, pretrial hearing as to probable cause that . . . the properties 

specified as forfeitable in the indictment are properly forfeitable, to 

continue  a  restraint  of  assets”),  abrogated  in  part  on  other  grounds  by 

Kaley  v.  United  States,  134  S.  Ct.  1090  (2014).  Monsanto,  however, 

dealt specifically with the Sixth Amendment and, as incident to that, 

the  defendant’s  Fifth  Amendment  right  to  a  hearing  on  that 

question.  Id.  at  1191  (holding  that  “a  pre‐trial  adversary  hearing  is 

required  where  the  question  of  attorney’s  fees  is  implicated” 

(internal  quotation  marks  omitted)).  Monsanto  did  not  mention,  let 

alone  discuss,  a  defendant’s  rights  under  the  Fourth  Amendment 

and  it  referenced  the  Fifth  Amendment  only  as  “taken  in 

combination” with the Sixth Amendment. Id. at 1192. 

       Because  Cosme’s  stipulations  waived  only  his  right  to  a 

Monsanto hearing, they do not reach his Fourth Amendment claim or 

his Fifth Amendment due process claim relating to the government’s 

ex parte application for the order that was entered on August 6, 2013. 

                                       12 
                                                                         No. 14‐1625‐cr  

The government could have sought a broader waiver but did not do 

so. Consequently, although Cosme waived the ability to contest the 

seizure  of  his  property  based  on  the  Sixth  Amendment,  he  did  not 

waive  his  right  to  contest  it  under  the  Fourth  and  Fifth 

Amendments.  

        Cosme  is,  however,  limited  in  how  he  may  challenge  the 

Fourth and Fifth Amendment implications of the seizure. This court 

has instructed that Monsanto hearings are required only to protect a 

defendant’s  “constitutional  right  to  use  his  or  her  own  funds  to 

retain  counsel  of  choice”—a  right  that  is,  however,  “not  implicated 

unless  the  restraint  actually  affects  the  defendantʹs  right  to  choose 

counsel  and  present  a  defense.”  Bonventre,  720  F.3d  at  131.  Indeed, 

before  a  court  will  grant  a  Monsanto  hearing,  it  demands  a 

“threshold showing” of insufficient assets to fund counsel of choice, 

id.,  such  that  the  hearing  arises  exclusively  to  vindicate  Sixth 

Amendment  rights.1  Having  explicitly  confirmed  his  sufficient 

access  to  funds  for  his  defense  and  having  expressly  waived  his 

right  to  a  Monsanto  hearing  and  the  related  Sixth  Amendment 

challenges  in  the  two  stipulations,  Cosme  has  no  independent 

1  Even  if  Cosme  had  not  properly  effected  waiver  of  his  right  to  a  Monsanto 
hearing,  we  see  no  reason,  as  a  factual  matter,  to  disturb  the  District  Court’s 
alternative  rationale  that  Cosme  “has  not  come  close  to  making  an  adequate 
showing of indigence” as required by Bonventre.  App’x 254. 


                                            13 
                                                                                No. 14‐1625‐cr  

constitutional  entitlement  to  an  adversarial  hearing  on  his  Fourth 

and Fifth Amendment challenges.2 

         Cosme’s Fifth Amendment claim, moreover, is easily rejected 

and need not concern us further.3 With these principles in mind, we 

now turn to Cosme’s Fourth Amendment claim. 

II.      Probable Cause Determination 

         Cosme  argues  that  the  restraining  order  issued  on  August  6, 

2013  violates  the  Fourth  Amendment  because  there  was  never  a 

judicial finding of probable cause. We review this question of law de 

novo. See Bonventre, 720 F.3d at 128. After examining the record, we 

2  We  note  also  that  several  sister  circuits  have  indicated  that  a  pretrial,  post‐
deprivation  adversarial  hearing  is  not  required  absent  Sixth  Amendment 
concerns.  See,  e.g.,  United  States  v.  Jones,  160  F.3d  641,  647  (10th  Cir.  1998)  (“If  a 
defendant fails to persuade the court [that he lacks unrestrained funds sufficient 
to hire counsel of his choice], then the private interest of the Mathews [v. Eldridge, 
424  U.S.  319  (1976),]  calculus  drops  out  of  the  picture,  tipping  the  balance  of 
interests against a post‐restraint hearing”); United States v. Farmer, 274 F.3d 800, 
804 (4th Cir. 2001) (“In sum, a defendant must show a bona fide need to utilize 
seized  assets  to  conduct  his  defense  in  order  to  be  entitled  to  a  hearing” 
(alterations and internal quotation marks omitted)).  
3  We  find  without  merit  Cosme’s  argument  that  the  government’s  ex  parte 

application  for  the  August  6,  2013 order  violated  his  Fifth  Amendment  right  to 
due  process.  The  motion  may  have  been  made  ex  parte,  but  the  order  was  not 
issued ex parte. Before it was signed, both parties discussed the order extensively 
at the conference before the district judge on August 6, 2013. At the conference, 
Cosme gave no indication that he wanted to review the order further, nor did he 
object  when  the  district  judge  signed  it.  Because  Cosme  had  notice  and  an 
opportunity  to  be  heard  before  the  order  was  issued,  we  find  no  due  process 
violation. See United States v. Premises & Real Prop. at 4492 S. Livonia Rd., Livonia, 
N.Y., 889 F.2d 1258, 1263 (2d Cir. 1989) (“As a general rule, due process has been 
held to require notice and an opportunity to be heard prior to the deprivation of 
a property interest . . . .”). 


                                                 14 
                                                                          No. 14‐1625‐cr  

agree that no proper finding of probable cause has occurred in this 

case  and,  thus,  we  must  remand  the  case  to  the  district  court  to 

determine  whether probable  cause supports  the  forfeitability  of  the 

restrained property.  

           Government  seizures  of  property  in  criminal  cases  must 

comply with the Fourth Amendment. While “the government need 

not  obtain  a  judicial  determination  of  probable  cause  prior  to 

seizure,”  it  must  establish  probable  cause  if  a  defendant  protests 

restraints  on  his  property.  Daccarett,  6  F.3d  at  50  (stating  that  “the 

fourth  amendment  mandates  the  existence  of  probable  cause  at  the 

time of seizure”). 

           The  government’s  switch  from  civil  forfeiture  to  criminal 

forfeiture  in  this  case  does  not  immunize  it  from  having  to 

demonstrate  probable  cause.  When  it  first  seized  Cosme’s  property 

in  2012,  the  government  cited  civil  forfeiture  provision  18  U.S.C. 

§ 981(b)(2)(B)(ii).4  That  provision  allows  the  government  to  seize 


4    18 U.S.C. § 981(b)(2)(B) states:  
           2) Seizures  pursuant  to  this  section  shall  be  made  pursuant  to  a 
           warrant  obtained  in  the  same  manner  as  provided  for  a  search 
           warrant  under  the  Federal  Rules  of  Criminal  Procedure,  except 
           that a seizure may be made without a warrant if‐‐ . . . (B) there is 
           probable cause to believe that the property is subject to forfeiture 
           and‐‐ (i) the seizure is made pursuant to a lawful arrest or search; 
           or  (ii) another  exception  to  the  Fourth  Amendment  warrant 
           requirement would apply . . . .  


                                               15 
                                                                            No. 14‐1625‐cr  

property without a warrant if “there is probable cause to believe that 

the property is subject to forfeiture” and an “exception to the Fourth 

Amendment  warrant  requirement  would  apply.”  18  U.S.C. 

§ 981(b)(2)(B)(ii). At the August 6, 2013 hearing, the government, at 

that  point  seeking  only  criminal  forfeiture,  relied  on  21  U.S.C. 

§ 853(e),5  which  enables  a  court  to  “enter  a  restraining  order  or 

injunction . . . or take any other action to preserve the availability of 

property  .  .  .  upon  the  filing  of  an  indictment  or  information 

charging a violation . . . for which criminal forfeiture may be ordered 

. . . .” See 18 U.S.C. § 983(a)(3)(C) (“If criminal forfeiture is the only 

forfeiture  proceeding  commenced  by  the  Government,  the 

Government’s right to continued possession of the property shall be 

governed by the applicable criminal forfeiture statute.”). We identify 

no  inherent  problem  with  the  government’s  pursuit  of  criminal 




5    21 U.S.C. § 853(e)(1) states:  
            (e) Protective orders (1) Upon application of the United States, the 
           court  may  enter  a  restraining  order  or  injunction,  require  the 
           execution  of  a  satisfactory  performance  bond,  or  take  any  other 
           action  to  preserve  the  availability  of  property  described  in 
           subsection  (a)  of  this  section  for  forfeiture  under  this  section‐‐ 
           (A) upon  the  filing  of  an  indictment  or  information  charging  a 
           violation  of  this  subchapter  or  subchapter  II  of  this  chapter  for 
           which  criminal  forfeiture  may  be  ordered  under  this  section  and 
           alleging  that  the  property  with  respect  to  which  the  order  is 
           sought  would,  in  the  event  of  conviction,  be  subject  to  forfeiture 
           under this section . . . . 


                                                16 
                                                                            No. 14‐1625‐cr  

forfeiture  after  first  initiating  civil  forfeiture  proceedings,6  but  this 

tactic  cannot  serve  as  a  tool  for  the  government  to  seize  assets 

without ever showing probable cause.  It is evident from the district 

court’s April 21, 2014 opinion that, when making its probable cause 

finding,  the  district  court  relied  on  a  mistaken  understanding  of 

what  the  grand  jury  voted  on  in  the  indictment.  In  particular,  the 

district  court  cited  to  Kaley  v.  United  States,  134  S.  Ct.  1090,  1098 

(2014), which suggests to us that it believed that the grand jury had 

voted on the forfeiture allegations. In Kaley, the Supreme Court held 

that  a  judge  could  not  “second‐guess[]”  a  grand  jury’s  finding  of 

probable  cause.  Id.  (“If  judicial  review  of  the  grand  jury’s  probable 

cause determination is not warranted (as we have so often  held) to 

put  a  defendant  on  trial  or  place  her  in  custody,  then  neither  is  it 

needed to freeze her property.”). Here, however, as the government 

concedes  in  its  brief  on  appeal,  the  grand  jury  did  not  vote  on  the 

forfeiture  allegations,  which  were  simply  notice  provisions  not 

subject to a grand jury vote. Accordingly, Kaley does not apply, and 

the  district  court  was  required  to  make  its  own  probable  cause 

finding where none had yet been made in the case.  

6  See  United  States  v.  Candelaria‐Silva,  166  F.3d  19,  43  (1st  Cir.  1999)  (“[I]t  is 
perfectly  proper  to  begin  a  forfeiture  action  with  a  civil  seizure,  and  then  to 
convert  the  action  to  a  criminal  forfeiture  once  an  indictment  is  returned.” 
(internal quotation marks omitted)). 


                                              17 
                                                                     No. 14‐1625‐cr  

        The  government  argues  that  this  error  is  harmless,  but  we 

disagree.  Although  the  substantive  allegations  in  the  indictment 

mention  the  assets  in  connection  with  the  criminal  conduct,  at  no 

point in this case has the government had to demonstrate that it had 

probable cause to restrain Cosme’s assets as required by the Fourth 

Amendment.7 See Daccarett, 6 F.3d at 50. Cosme is thus entitled to a 

proper  judicial  determination  of  whether  probable  cause  existed  at 

the time of the seizure to support the forfeitability of his property—

although  not  necessarily  to  the  adversarial  hearing  that  often 

precedes such a determination. 

III.   The Warrantless Seizure of Cosme’s Bank Accounts 

        Cosme  also  argues  that  the  government’s  seizure  and 

continued  possession  of  his  bank  accounts  violates  the  Fourth 

Amendment. We agree.  

        18  U.S.C.  § 981(b)(2)(B)(ii)  allows  the  government  to  seize 

property  without  a  warrant  where  an  “exception  to  the  Fourth 

Amendment warrant requirement would apply.” We have held that 

the forfeiture statute does not “create a new exception to the fourth 

amendment’s  warrant  requirement.”  United  States  v.  Lasanta,  978 


7  The  Government’s  application  for  the  August  6,  2013  order  stated,  without 
justification  or  explanation,  that  Cosme’s  property  was  “already  in  the  lawful 
custody of the Government.” App’x 72.   


                                          18 
                                                             No. 14‐1625‐cr  

F.2d 1300, 1304 (2d Cir. 1992), abrogated on other grounds by Florida v. 

White,  526  U.S.  559,  563  (1999).  “To  be  valid,  therefore,  this 

warrantless  seizure  must  meet  one  of  the  recognized  exceptions  to 

the fourth amendment’s warrant requirement.” Id. at 1305. 

       The  government  defends  the  warrantless  seizure  of  Cosme’s 

bank  accounts  by  arguing  that  it  was  justified  by  the  exigent 

circumstances exception to the warrant requirement under Daccarett. 

In  Daccarett,  we  held  that  exigent  circumstances  existed  where  the 

government  sought  to  freeze  bank  accounts  used  to  move  drug 

trafficking  funds.  6  F.3d  at  49.    We  stated  that  “[b]ecause  the 

property  at  issue  was  fungible  and  capable  of  rapid  motion  due  to 

modern technology, we are satisfied that exigent circumstances were 

present [in that case].” Id. 

       Daccarett  permitted  the  initial  freezing  of  electronic  accounts 

because of their virtually instantaneous transfer capabilities—akin to 

the police securing or restricting access to premises while a warrant 

is obtained—but we do not read it to allow the perpetual restraint of 

a  defendant’s  property  without  a  warrant.  Rather,  the  exigent 

circumstances  exception  only  permits  a  seizure  to  continue  for  as 

long as reasonably necessary to secure a warrant, as the government 

promised  but  then  failed  to  do  here.  We  are  troubled  that,  in  the 

absence  of  a  warrant,  the  government  has  retained  custody  of 

                                     19 
                                                                  No. 14‐1625‐cr  

Cosme’s bank accounts for over two years.  See Lasanta, 978 F.2d at 

1305  (noting  that  a  warrant  was  necessary  where  it  was  not 

“impractical” for agents to obtain one); cf. Mincey v. Arizona, 437 U.S. 

385,  393  (1978)  (“[A]  warrantless  search  must  be  strictly 

circumscribed by the exigencies which justify its initiation.” (internal 

quotation marks omitted)). 

       Accordingly,  the  exigent  circumstances  exception  does  not 

immunize  the  lengthy,  warrantless  seizure  here.    Because  the 

government  has  never  set  forth,  either  here  or  before  the  district 

court,  any  alternative  theory  by  which  another  exception  to  the 

warrant  requirement  would  apply,  we  conclude  that  the  continued 

seizure  of  Cosme’s  accounts  violated  the  Fourth  Amendment. 

Nevertheless,  it  is  settled  law  that  “even  when  the  initial  seizure  is 

found  to  be  illegal,  the  seized  property  can  still  be  forfeited.”  

Daccarett,  6  F.3d  at  46).    Cosme  is  thus  not  entitled  to  the  relief  he 

requests—i.e.,  the  immediate  return  of  his  restrained  assets.    We 

express  no  view  as  to  whether  he  may  be  entitled  to  other  relief  in 

the  future,  perhaps  including  suppression  of  certain  evidence—an 

issue that is not germane to this appeal.  

       However, for the reasons described above in Section II, Cosme 

is  entitled  to  a  judicial  determination  of  probable  cause.    If  the 

district  court  determines  that  probable  cause  existed  at  the  time  of 

                                        20 
                                                                            No. 14‐1625‐cr  

seizure to support forfeitability, Cosme’s request for the return of his 

property  must  be  denied  even  though  the  continuing  seizure  was 

illegal, because “the illegal seizure of property . . . will not immunize 

that  property  from  forfeiture.”8  Premises  &  Real  Prop.  at  4492  S. 

Livonia Rd., 889 F.2d at 1265. If, on the other hand, the district court 

determines that no such probable cause existed, then and only then 

would Cosme be able to seek a vacatur of the restraining order and 

the return of his restrained assets.  

                                         CONCLUSION 

        For the reasons stated above, we VACATE the April 21, 2014 

district  court  order  and  REMAND  for  proceedings  consistent  with 

this opinion.  




8
  Our  ruling  is  not  intended  to  foreclose  the  government  from  presenting 
evidence  that  there  presently  exists  probable  cause  to  believe  the  restrained 
assets are subject to forfeiture, even if that evidence was not in the government’s 
possession  at  the  time  of  the  initial  seizure.  See  United  States  v.  $37,780  In  U.S. 
Currency,  920  F.2d  159,  163  (2d  Cir.  1990)  (“[O]nce  a  forfeiture  proceeding  is 
brought, if further evidence is legally obtained to justify the governmentʹs belief, 
there is no persuasive reason to bar its use.” (internal quotation marks omitted)).
 


                                               21